 Case 1:19-cv-01042-SOH Document 15                 Filed 05/11/20 Page 1 of 1 PageID #: 29



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


CARLOS RAMONE REECE                                                                   PLAINTIFF

v.                                   Case No. 1:19-cv-1042

CHRISTOPHER WILLIAMS and
MR. MCDONALD                                                                        DEFENDANT

                                              ORDER

       Before the Court is the Report and Recommendation filed April Barry A. Bryant, United

States Magistrate Judge for the Western District of Arkansas. ECF No. 14. Judge Bryant

recommends that Plaintiff’s complaint be dismissed without prejudice for failure to comply with

the Court’s local rules and orders and failure to prosecute this case.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 14) in toto. Accordingly, the Court finds that Plaintiff’s complaint

should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 11th day of May, 2020.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
